  Case 20-16073       Doc 15   Filed 09/02/20 Entered 09/02/20 13:26:34               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     20-16073
Terence E Jandow                             )
                                             )                Chapter: 13
                                             )
                                                              Honorable Jack Schmetterer
                                             )
                                             )
               Debtor(s)                     )

                           ORDER EXTENDING THE AUTOMATIC STAY

       THIS MATTER coming to be heard on the MOTION TO EXTEND THE AUTOMATIC
STAY, the Court having jurisdiction, with due notice having been given to all parties in interest;
pursuant to SECTION 11 USC 362(c)(3)(b), the Court orders as follows:

   1. The automatic stay is extended and all of the Debtor's creditors are bound by said stay pending
further order of court.




                                                          Enter:


                                                                   Honorable Jack B. Schmetterer
Dated: September 02, 2020                                          United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
